The Court,
after a long advisement upon the subject, seemed to think, that alienage might have been a cause of challenge, before the juror was sworn ; but upon an extensive review of the authorities, they decided, that advantage could not be taken of it, after verdict.
Rule discharged. (a)

 Since the discussion of this case, the marshal has been directed not to return aliens upon the panel; and, in many instances, when aliens have been returned, the state, as well as the federal, courts have discharged them, upon their own application.